Citation Nr: 0000471	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  97-31 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
fractured left ramus of the mandible.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1960 to 
February 1963.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal of a November 1996 rating decision 
which denied entitlement to a compensable evaluation for 
residuals of a fractured left ramus of the mandible.

In a March 1999 decision, the Board remanded the issue of 
entitlement to a compensable evaluation for residuals of a 
fractured left ramus of the mandible to the Department of 
Veterans Affairs (VA) Los Angeles, California Regional Office 
(RO) for a hearing before a member of the Board.  A hearing 
before a member of the Board was conducted in November 1999; 
thus, the case has now been returned to the Board for 
appellate consideration.

The Board notes that at the time of the March 1999 remand, 
the status of the veteran's representation was unclear.  At 
his November 1999 hearing before a member of the Board, the 
veteran testified that he no longer wanted to be represented 
by the American Red Cross and that he wanted to proceed 
without a representative.  



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The weight of the probative and competent evidence shows 
that residuals of a fractured left ramus of the mandible are 
manifested by moderate displacement of the mandible.  




CONCLUSION OF LAW

A 10 percent evaluation is warranted for residuals of a 
fractured left ramus of the mandible.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.150, Diagnostic 
Code 9904 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect that the veteran was 
hospitalized for 36 days in July 1962 for treatment of a 
simple fracture of the left mandibular condyle with no artery 
or nerve involvement.  X-ray and clinical examination 
revealed a fracture of the mandibular condyle with moderate 
displacement.  It was also noted that the veteran was unable 
to bring his teeth into proper occlusion.  An infected and 
partially impacted wisdom tooth was also noted and surgically 
removed.  

VA clinical records dated in February and March 1970 reflect 
treatment for parotitis.

VA clinical records dated from June 1995 to March 1996 are 
silent for complaints or treatment related to the mandible.

Upon VA dental examination dated in October 1996, the veteran 
complained of biting his tongue and sores in his mouth.  Upon 
physical examination, the examiner noted a maximal incisal 
opening of greater than 50 millimeters with no deviation on 
opening.  The examiner also noted no myofascial pain, and no 
clicking or popping on opening and closing.  The examiner 
also noted no soft tissue infections and no soft tissue 
swelling.  A diagnosis of an asymptomatic temporomandibular 
joint was noted.  

At his November 1999 hearing before a member of the Board, 
the veteran testified that since his jaw was injured during 
military service he had been unable to use his jaw properly.  
The veteran also stated that he had to eat food that did not 
require much masticating because his mandible became tired.  
The veteran testified that the right side of his jaw gave him 
problems due to weakness.  The veteran also stated that his 
jaw snapped free at will and caused him to bite his lip, 
tongue, and the insides of his mouth.  (Transcript, page 4).  
The veteran testified that he currently had pain on one side 
when he closed his mouth.  The veteran stated he could no 
longer eat hard food.  (Transcript, page 5).  The veteran 
also stated that his teeth did not come together at the same 
time and he often bit his lip.  (Transcript, page 6).  

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1999).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  Separate diagnostic codes identify the various 
disabilities.  In determining the disability evaluation, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include 38 C.F.R. §§ 4.1 
and 4.2 (1999) which require the evaluation of the complete 
medical history of the claimant's condition.  These 
regulations operate to protect claimants against adverse 
decisions based on a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  Schafrath, 1 Vet. App. at 593-94 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1999).

Malunion of the mandible is rated pursuant to 38 C.F.R. 
§ 4.150, Diagnostic Code 9904.  Under that regulation, slight 
displacement of the mandible warrants a noncompensable 
evaluation.  A 10 percent evaluation is warranted for 
moderate displacement and severe displacement warrants a 20 
percent evaluation.  It is noted that the rating is dependent 
upon the degree of motion and the relative loss of 
masticatory function.

The words "mild" "moderate" and "severe" are not defined 
in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (1999).  It should also be noted 
that use of terminology such as "mild" by VA examiners and 
others, although an element of evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1999).  

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (1999).

Analysis

Following a careful consideration of the evidence of record, 
the Board concludes that a 10 percent evaluation for 
residuals of a fractured left ramus of the mandible is 
warranted.  

The veteran's service medical records at the time of the 
injury note moderate mandibular displacement and that the 
veteran was unable to bring his teeth into proper occlusion.  
Although the October 1996 VA dental examination was noted as 
essentially unremarkable, the veteran testified before a 
member of the Board that he had to eat food that did not 
require a lot of masticating, that he could not eat hard 
food, and that his jaw displacement often caused him to bite 
his tongue, lips, and the inside of his mouth.  The Board 
realizes that the evidence is less than overwhelming.  
However, in light of the veteran's testimony of loss of 
masticatory function as well as the notation of moderate 
displacement in service, the Board concludes that the 
evidence more nearly approximates to a 10 percent evaluation.



ORDER

A 10 percent evaluation for residuals of a fractured left 
ramus of the mandible is granted, subject to controlling 
regulations affecting the payment of monetary awards.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

